Citation Nr: 0928002	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2005, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  A July 2005 VA examination report reflects a diagnosis of 
tinnitus, and the overall record tends to support a finding 
that the Veteran's current bilateral tinnitus is related to 
noise exposure in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38  
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008), significantly changed the law prior 
to the  pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and  evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a Veteran with a claim. 

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
tinnitus is warranted, and therefore, a further discussion of 
the VCAA duties to notify and assist an claimant is 
unnecessary as any error committed with respect to either is 
harmless.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16  
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of 
lay observation"); Layno v. Brown, 6 Vet. App.  465, 469-70 
(1994).  Here, if credible, the lay statements  provide the 
best evidence of what happened during service.  

The Veteran asserts that his tinnitus is the result of 
excessive noise exposure associated with his duties performed 
operating a turbine engine in service, and that his ringing 
in the ears has continued since his discharge from service.

In this case, noise exposure has previously been conceded by 
VA in a January 1973 rating decision that granted service 
connection for bilateral high frequency hearing loss.

The pertinent evidence of record includes a November 1972 VA 
examination report noting that the Veteran reported pain in 
his ears. 

In a September 1985 letter, the Veteran stated that during 
active duty he suffered hearing loss and a ringing/buzzing 
sensation in his ears.  

A February 1986 VA examination report reflects that the 
Veteran had tinnitus for the last six to seven years.  

During a September 2006 hearing before a Decision Review 
Officer at the RO, the Veteran testified that he operated a 
turbine engine in service, which had a loud high pitch noise.  
He also stated that he was hit in the face by a 36,000 
pound/square inch line that came off the engine.  The Veteran 
reported that his face was numb and from that time on he has 
had problems with ringing in his ears.  

An April 2005 VA treatment record reflects that the Veteran 
was diagnosed with tinnitus, longstanding. 

The Veteran underwent a July 2005 VA ear disease examination.  
The VA examiner diagnosed the Veteran with bilateral constant 
tinnitus.  The VA examiner concluded that since a review of 
the Veteran's service treatment records were negative for 
tinnitus incurred while on active duty, and since the Veteran 
did not complain of tinnitus at a December 1972 VA 
examination, it would appear that the Veteran's current 
tinnitus occurred subsequent to separation from service.  He 
opined that it was less likely than not that the Veteran's 
current tinnitus was related to military noise 
exposure/acoustic trauma.  In an August 2005 addendum, the VA 
examiner noted that tinnitus was not mentioned in a February 
1986 VA examination report. 

However, it appears that the opinion was based in part on the 
Veteran's service treatment records that did not indicate 
that the Veteran had tinnitus at that time, as well as an 
inaccurate conclusion that the Veteran did not subsequently 
complain of tinnitus after service.  As to the latter, the 
Veteran reported pain in his ears during a December 1972 VA 
examination and, in a September 1985 letter, the Veteran 
stated that during active duty he suffered a ringing/buzzing 
sensation in his ears.  Moreover, in fact, the February 1986 
VA examination report did mention that the Veteran had had 
tinnitus for the past 6 to 7 years.  

In light of the inaccurate findings made by the July 2005 VA 
examiner and the fact that the examiner did not fully assess 
the value of the lay evidence presented, the Board finds that 
his medical opinion is of limited probative weight.  The 
Board also finds the Veteran's statements regarding 
continuity of symptomatology persuasive and competent.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Given that the RO previously determined that the Veteran was 
exposed to acoustic trauma in service and the Veteran's 
credible lay assertions, the Board now finds the evidence to 
be in relative equipoise in showing that the current tinnitus 
as likely as not is due to the initial documented exposure to 
excessive noise during his active service.  

Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the Veteran's current tinnitus and 
his military service, that doubt will be resolved in the 
Veteran's favor.  Accordingly, the Board concludes that 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


